Per Curiam.
This cause haying been heretofore submitted’ to the Court upon the transcript of the record of the judgment aforesaid, and brief and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in. the said judgment; it is, therefore, considered, ordered and adjudged by the Court that the said judgment of the Circuit Court be, and the same is hereby, affirmed.
Browne, C. J.,' and Taylor and Whitfield, J. J., concur.
Ellis and West, J. J., dissent.